DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed 12/17/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 2, 4, 11, and 13 have been amended.
	No claims have been added or canceled.
Remarks drawn to rejections of Office Action mailed 10/4/21 include:
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
Statutory Double Patenting Rejection over 10,906,926: which has been overcome by applicant’s amendments and has been withdrawn.
Provisional Statutory Double Patenting Rejection over 16/604,867: which has been overcome by applicant’s amendments and has been withdrawn. 
Non-statutory Double Patent Rejection over US Patent Nos. 10,906,926: which has been overcome by applicants filing of a terminal disclaimer. The terminal disclaimer filed on 12/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,906,926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


An action on the merits of claims 1-20 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/608,296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions, and methods of conferring resistant to viral or bacterial infections claimed in the present application would be prima facia obvious over ‘296 since ‘296 teaches the same. See for example the suggestion of the species in claim 10 of ‘296 which would anticipate the compounds and compositions claimed herein. A skilled artisan would see the applications are substantially overlapping and that the instant claims would be prima facia obvious in view of the claims of ‘296.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 21-32 of copending Application No. 16/608,352 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions, and methods of conferring resistant to viral or bacterial infections claimed in the present application would be prima facia obvious over ‘352 since ‘352 teaches the same compounds in their compositions. See for example the compound of claim 21 which would anticipate the compounds and compositions claimed herein. A skilled artisan would see the applications are substantially overlapping and that the instant claims would be prima facia obvious in view of the claims of ‘352.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants arguments filed 12/17/21 have been considered but are not persuasive. Applicants noted that the only rejection left were provisional rejections over applications which have a later US filing date and since this application has the earliest filing date it should be passed to issue. However, the examiner would like to note that copending application 16/649,892 has been allowed on 12/8/21 and as such the rejections remain.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants arguments filed 12/17/21 have been considered but are not persuasive. Applicants noted that the only rejection left were provisional rejections over applications which have a later US filing date and since this application has the earliest filing date it should be passed to issue. However, the examiner would like to note that copending application 16/649,892 has been allowed on 12/8/21 and as such the rejections remain.

The provisional rejection of claims 1, 2 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25-32 of copending Application No. 16/604,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions, and methods of making the compounds claimed in the present application would be prima facia obvious over ‘867 since ‘867 teaches methods of making the same compounds presently claimed. A skilled artisan would find the present compounds prima facia obvious in view of the methods of making the same as set forth in ‘867.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants arguments filed 12/17/21 have been considered but are not persuasive. Applicants noted that the only rejection left were provisional rejections over applications which have a later US filing date and since this application has the earliest filing date it should be passed to issue. However, the examiner would like to note that copending application 16/649,892 has been allowed on 12/8/21 and as such the rejections remain.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623